Citation Nr: 1821702	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability (BHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active duty service from July 1961 to July 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

When this case was previously before the Board in November 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board notes that the November 2016 remand included the issues of entitlement to service connection for tinnitus and for major depression with anxiety.  Service connection for these disabilities was awarded in a May 2017 rating decision.  This is a full grant of the benefits sought, and these issues are no longer on appeal.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These electronic records were reviewed to ensure thorough analysis of the evidence of record.


FINDING OF FACT

BHL manifested more than one year after separation from service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

A BHL disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August 2005 and March 2006 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

This claim was remanded in November 2016 to obtain an addendum VA opinion.  Subsequently, an addendum opinion was completed in March 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Legal Criteria and Analysis

The Veteran asserts that he has BHL as a result of service, to include exposure to very high noise levels while refueling jets in service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The determination of whether a Veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385 (2017).  For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Hearing loss is considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, VA examinations show diagnoses of BHL per the aforementioned VA criteria.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that his BHL is related to exposure to very high noise levels while refueling jets in service.  The Veteran's DD Form 214 shows that he served in the U.S. Air Force in the supply squadron strategic air command (SAC).  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in October 2006 in which the examiner stated that given that he had normal hearing sensitivity at separation and that noise-induced hearing loss did not progress once the noise source is removed beyond the normal aging process, it was less likely that the Veteran's hearing loss was service connected.

A private audiologist stated in August 2009 that based on the Veteran's history, it was likely that some of his hearing loss was caused by his noise exposure while in the service.  The Veteran also submitted lay statements in November 2010, attesting to his hearing loss after service.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board notes that greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board does not find the August 2009 private opinion to be probative on the matter of etiology of the BHL as it was conclusory and did not provide the correct legal standard for service connection, namely, the examiner stated that it was "likely" that "some" of his hearing loss was caused by noise exposure while in the service.  The correct legal standard is at least as likely as not, or at least 50 percent.

The Veteran was afforded a VA examination in November 2009 in which the examiner stated that she concurred with the VA opinion provided in October 2006; namely, that given that the Veteran had normal hearing sensitivity at separation and that noise-induced hearing loss did not progress once the noise source was removed beyond the normal aging process, it was less likely that the Veteran's hearing loss was service connected.

The Veteran was afforded a VA examination in September 2015 in which the examiner opined that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that although the Veteran noted pain in the right ear in service from 1963, this was not mentioned again in progress notes through his separation in 1965.  The examiner stated that although only a whispered voice test was performed at enlistment, the Veteran's hearing at separation was well within the normal range with the exception of a 25 decibels hearing level threshold (still considered normal, but borderline mild) at 2000 Hertz in the left ear; since this was the opposite ear from which he had complaints, and the fact that noise exposure generally affects higher frequencies, it was likely that this did not indicate a change from enlistment.  The examiner stated that in summary, the Veteran had normal hearing at separation, and thus there was no objective evidence of auditory damage from noise exposure in the military.

In response to the Board's November 2016 remand, the Veteran was afforded a VA examination in March 2017 in which the examiner opined that the BHL was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that when comparing enlistment to separation audiogram, there was no evidence of a permanent positive threshold shift; therefore, there was no objective evidence of noise injury during the time of service.  The examiner stated that in regards to ear popping, ear pain, and retracted ear drums, this was a matter of an ENT; it was suggested during service that the Veteran follow-up with ENT, however, there were no documents during the time of service from an ENT appointment.

In this case, as to the issue of the etiology of the Veteran's BHL, the Board finds that the VA examiners made it clear that it was their opinions that the BHL was not related to service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the examiners made it clear that BHL did not have its onset in service or was otherwise etiologically related to service.  The Board finds the to the VA examiners' opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's BHL and service cannot be established, and the criteria of Hickson element (3) are not met. 

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's BHL either manifested in service to a degree sufficient to identify the disability or to a compensable degree within the first post-service year.  As such, service connection based on the presumption in favor of chronic diseases or on continuity of symptomatology is not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his BHL is related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his BHL was etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

 Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


